EXHIBIT 10.9Employment Agreement with Howard Ullman EXECUTIVE EMPLOYMENT AGREEMENT HOWARD ULLMAN This Executive Employment Agreement (“Agreement”) is made and entered into as of February 5, 2008 by and between CHDT Corporation (“Company”) and Howard Ullman, a natural person (the “Executive”). The Company and the Executive may also hereinafter be referred to individually as a “party” and collectively as the “parties.” RECITALS: WHEREAS, the Company desires to employ Executive on a full-time basis and Executive wishes to be employed by the Company on the terms and conditions set forth in this Agreement; and WHEREAS, the parties wish this Agreement to supersede all prior employment agreements between the parties. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and Executive agree as follows: 25. Term of Employment. Initial Employment Period.The Company agrees to employ the Executive as the Chairman of the Board, and the Executive accepts employment with the Company, upon the terms set forth in this Agreement, for the period beginning on 12:01 a.m., local Miami, Florida time, on February 5, 2008, and ending on 11:59 p.m., local Miami, Florida time, on February 5, 2011 (the “Employment Period”), during which time Executive will devote his full business time to providing 1 services hereunder. During the Employment Period, this Agreement shall remain in force unless sooner terminated in accordance with the provisions of this Agreement pursuant to Section 5 below.The Executive agrees that the consideration provided hereunder is fair and adequate consideration for all services provided in each of the aforesaid capacities.Executive further agrees that this Agreement shall not constitute an employment agreement for services rendered to any company other than the Company.Any employment agreement with any other company shall be and must be a separate written agreement with such other company or companies. Extension of the Employment Period.The parties may extend the Employment Period of this Agreement by mutual agreement, provided that such agreement must be approved by the Company Board of Directors in writing and no extension may exceed three (3) years in length. Termination of all Prior Employment Agreement.Executive hereby knowingly, intentionally and voluntarily terminates any and all prior employment agreements between the Company or any of its subsidiaries and the Executive.Executive agrees and understands that this Agreement sets forth all of the terms and conditions of his employment by the Company and that all rights, benefits and claims under any prior employment agreement, whether written or oral, are expressly waived and terminated by this Agreement. 26. Employment. Position and Duties.During the Employment Period, the Company hereby agrees to employ Executive as Chairman of the Board on the terms set forth herein. In such capacity, Executive has responsibility for executive oversight, strategic funding and investor relations forthe Company and its subsidiaries, especially in terms of supporting the Company’s and its subsidiaries’ strategic marketing and sales plan and strategic business development plan.The Company may also assign Executive to other duties commensurate with Executive’s skills and experience. Executive reports to, and is directed by, the Board of Directors of the Company. Executive agrees to devote his business time, ability, knowledge and attention solely to the Company’s business affairs and interests and to faithfully and diligently perform such services and assume such duties and responsibilities as are assigned to the best of Executive’s abilities, skills and efforts and to abide by applicable Company policies and directives as they exist from time to time. Location.The Executive shall render his services under this Agreement in the principal executive offices of the Company which shall be in the greater Fort Lauderdale-Miami consolidated metropolitan area. Under no circumstances shall the Executive be required to relocate from more than twenty miles (20) from said metropolitan area or provide services under this Agreement in any other location other than in connection with reasonable and customary business travel. The Company reserves the right to make a temporary reassignment of the location for the performance of Executive’s 2 services hereunder for a period not to exceed forty five (45) days, which relocation shall not constitute a breach of this Agreement. 2.3 Limitations on Outside Activities.Nothing in this Agreement shall preclude the Executive from devoting reasonable time and attention to (i) serving, with the approval of the Company’s Board of Directors, which shall not be unreasonably withheld, as a director, trustee or member of any committee of any organization, (ii) engaging in charitable and community activities and (iii) managing his personal investments and affairs; provided that such activities do not involve any material conflict of interest with the interests of the Company or, individually or collectively, interfere materially with the performance by the Executive of his duties and responsibilities under this Agreement. Notwithstanding the foregoing and except as expressly provided herein, during the Employment Period, the Executive may not accept employment with any other individual or entity, or engage in any other venture which is directly or indirectly in conflict or competition with the business of the Company. 27. Compensation. Base Salary.In consideration of Executive’s services to the Company, the Company will pay Executive a gross base salary of ONE HUNDRED THOUSAND DOLLARS AND NO CENTS ($100,000.00) per annum.The Executive’s base salary will be paid in equal installments in accordance with the Company’s standard payroll schedule, and the Company will withhold from such salary all applicable federal, state and local taxes as required by applicable laws. The Compensation Committee will review the Executive’s base salary at least annually during his/her employment, and make such adjustments as determined in its discretion; however there will be a minimum increase of five (5) % per year. Executive agrees that the Company may from time to time, if the Company lacks sufficient cash flow from operations to pay the cash compensation due to the Executive hereunder for any month or months during the term hereof in “restricted” (as defined in Rule 144 under the Securities Act of 1933, as amended) shares of Company Common Stock, $0.0001 par value, (“Shares”), which payments shall be made in semi-annual installments.The Company hereby grants “piggy-back” registration rights to the Executive for all such Shares that are issued hereunder (expressly excepting any registration on Form S-8 or Form S-4, or any successor form to those two forms).The value of the Shares in respect of the cash compensation being replaced by such Shares shall be determined by the average closing BID price for the Shares (as quoted on www.bloomberg.com) for the first twenty (20) consecutive trading days for each month in which Shares will be substituted for cash compensation hereunder. Bonus.In addition, Executive will participate in any bonus program adopted by the Company for senior officers in accordance with its terms as they exist from time to time, or such other bonus or incentive compensation plan or arrangement that is made available to full-time executive officers of the Company. 3 28.Benefits and Reimbursements. Insurance.Executive shall be entitled to participate in any fringe benefit programs, including health insurance, dental insurance, vision insurance, life insurance, accident insurance and short and long term disability insurance, as well as any similar insurance programs offered by the Company to individuals employed by the Company as executives or in otherwise similar positions. Leave.Executive shall be entitled to twenty five (25) days of paid vacation and seven (7) days of paid personal leave each year (during which time his compensation shall continue to be paid in full). Executive shall also be entitled to five (5) days of sick leave, during which time his compensation shall continue to be paid in full. Executive may carry over up to five (5) days of unused vacation/personal leave from contract year to contract year. For purposes of this Agreement, “contract year” means from January 1st to December 31st each year. Stock Option, Savings or Retirement Plans.Executive shall be entitled to participate in any pension, profit-sharing, deferred compensation plans, bonuses, stock option or other incentive compensation plans as are offered by the Company to individuals employed by the Company as full-time executive and subject to the same qualifications as other full-time executive employees. Expenses.The Company shall reimburse Executive for the reasonable amount of hotel, travel, entertainment and other expenses necessarily incurred by Executive in the discharge of his duties to the Company, subject to the Company’s expense policy. Technology.
